Citation Nr: 0319738	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-06 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana



THE ISSUE

Entitlement to non-service-connected pension benefits.



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel









INTRODUCTION

The veteran served on active duty from January 16, 1974 to 
March 21, 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2001 RO decision which denied entitlement to non-
service-connected pension benefits, on the basis that the 
veteran did not meet the service requirements for pension.  
The veteran was scheduled for a Travel Board hearing at the 
RO in July 2003, but failed to report for the hearing.

The Board notes that additional issues of entitlement to 
service connection for headaches and bronchitis have been 
certified by the RO for appeal.  However, review of the 
claims file indicates that the veteran has not submitted a 
notice of disagreement or substantive appeal regarding these 
issues, and thus they are not properly before the Board at 
this time.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200 (2002).


FINDINGS OF FACT

The veteran served on active duty from January 16, 1974 to 
March 21, 1974 (less than 90 days during the Vietnam era), 
and he was not discharged from such service for a service-
connected disability.


CONCLUSION OF LAW

The veteran does not meet the service requirements for basic 
eligibility for 
non-service-connected pension benefits.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. § 3.3 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
16, 1974 to March 21, 1974.  Service medical records from 
March 9, 1974 note that he wished to get out of military 
service.  On March 11, 1974 he was given a psychiatric 
evaluation which found an inadequate personality and 
recommended that he be administratively separated from 
service.  A medical certificate dated March 12, 1974 
indicates the veteran was diagnosed with a chronic inadequate 
personality which was moderate to severe and manifested by 
poor judgment, impulsive behavior, poor performance, being 
recycled twice, and poor peer relations.  It was noted the 
condition existed prior to service and was not in the line of 
duty.  The record mentions that the veteran had a long-
standing, deeply ingrained, personality disorder.  It was 
commented that he was unable to handle the Army emotionally 
or socially.  He was borderline in intelligence and could not 
read except for four letter words.  It was strongly 
recommended that he be administratively separated from the 
Army.  Separation reason was indicated as nonmotivation and 
aptitude.

In January 2001, the veteran submitted his claim for non-
service-connected pension benefits.

Thereafter, in response to an RO inquiry, the service 
department reported that the veteran had less than 90 days of 
creditable service and that the reason for separation from 
service was a problem with nonmotivation and aptitude.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Pertinent 
records have been obtained.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

To establish entitlement to VA non-service-connected pension 
benefits, a veteran must have served during a period of war 
for a requisite period of time; be permanently and totally 
disabled, or be age 65 or older; and satisfy an income 
standard.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. § 3.3. 

The Vietnam era is defined as the period beginning on 
February 28, 1961, and ending on May 7, 1975, for veterans 
who served in the Republic of Vietnam during that period.  In 
all other cases, the wartime period for the Vietnam era is 
defined as beginning on August 5, 1964, and ending on May 7, 
1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).

The service requirements for pension are met if a veteran (1) 
had active service for 90 days or more during a period of 
war; (2) had active service during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) had active service for a period of 
90 consecutive days or more and such period began or ended 
during a period of war; or (4) had active service for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3(a).

In the present case, the veteran had active duty from January 
16, 1974 to March 21, 1974.  This was during a period of war 
(Vietnam era) but was less than 90 days.  He was not 
discharged for a service-connected disability.  Service 
records show a personality disorder, and service connection 
may not be granted for a personality disorder.  38 C.F.R. 
§ 3.303(c).  The service department indicates the reason for 
discharge was a problem with nonmotivation and aptitude.

In view of the foregoing, the veteran fails to meet the 
service requirements for pension, and there is no basic 
eligibility for such benefit.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to non-service-connected pension benefits is 
denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

